Citation Nr: 0616790	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
scar as a residual of a shell fragment wound of the left 
shoulder. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

3.  Entitlement to an effective date earlier than April 4, 
2003, for the assignment of a 50 percent rating for PTSD.  

4.  Entitlement to an effective date earlier than July 1, 
2004 for the addition of the veteran's spouse as a dependent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, and from February 1991 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2003 decision in which the RO, inter alia, 
increased the rating for PTSD from 30 percent to 50 percent, 
effective April 4, 2003.  The veteran filed a notice of 
disagreement (NOD) in November 2003, the RO issued a 
statement of the case (SOC) in April 2004, and the veteran 
filed a substantive appeal in June 2004.

This appeal also arises from a February 2004 rating in which 
the RO, inter alia,  continued a noncompensable rating for a 
scar as a residual of a shell fragment wound of the left 
shoulder.  In June 2004, the veteran filed a NOD limited to 
the rating assigned for the scar, the RO issued a SOC in 
October 2004, which addressed the scar and a claim for 
effective date earlier than April 4, 2003 for the assignment 
of the 50 percent rating for PTSD.  A substantive appeal in 
response to that SOC was received in November 2004.  

In July 2005, the veteran presented testimony during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

For the reasons expressed below, the claims for which an 
appeal has been perfected are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  The 
remand also addresses the matter of entitlement to an 
effective date earlier than July 1, 2004 for the addition of 
the veteran's spouse as a dependent (for which the veteran 
has filed the first of two actions needed to perfect an 
appeal as to that issue).  VA will notify the veteran when 
further action, on his part, is required. 

As a final preliminary matter, the Boar notes that, in August 
2004, the veteran's representative submitted correspondence 
from the veteran requesting an effective date for service 
connection for PTSD retroactive to his separation from 
military service.  That matter has not been adjudicated by 
the RO, and, thus, is not properly is not proper,  the matter 
is referred to the RO for disposition as appropriate. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted. 

Specific to the claim for a higher During his July 2005 
hearing in, the veteran indicated that the January 2004 VA 
examination afforded for his service-connected shoulder scar 
was inadequate and that the inquiries made by the examiner 
and the findings were insufficient to reflect the extent of 
his disablement.  In addition, he noted that a private 
medical report dated from June 2004 contradicted the VA 
examination and was not addressed.  Moreover, the veteran 
asserted that his scar was tender and painful and sometimes 
required covering by a bandage.  Under the circumstances, the 
Board is of the opinion that another VA examination is 
warranted.  See 38 U.S.C.A. § 5103A (West 2002).

Thus, the RO should arrange for the veteran to undergo a VA 
skin examination by a physician at an appropriate VA medical 
Center to obtain the medical evidence needed to resolve this 
claim.  The veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result 
in denial of the claim for increase.  See 38 C.F.R. § 3.655 
(b) (2005).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

With respect to the claim for higher rating for PTSD, service 
connection was established for PTSD pursuant to an August 
1994 rating, with a 10 percent rating assigned effective from 
December 1993.  That rating remained in effect until an 
increased rating claim for PTSD was considered by the Board 
in June 2001, at which time the veteran's PTSD was determined 
to warrant a 30 percent evaluation.  The veteran did not 
request reconsideration or appeal that determination.  

The veteran subsequently filed another claim for increased 
rating for, inter alia, PTSD, on July 23, 2003, from which 
the current increased rating for PTSD claim and the claim for 
an earlier effective date for the assignment of a 50 percent 
rating for PTSD derive.  The Board observes that pursuant to 
an October 21, 2003 rating, the evaluation for PTSD was 
increased to 50 percent, effective from April 4, 2003.  That 
effective date predates the July 23, 2003 claim, and the 
effective date assigned is the date of an April 4, 2003 
outpatient note documenting that his symptoms had 
"exacerbated recently".  

A June 24, 2002 outpatient treatment record suggests a 
worsening of PTSD symptomatology at that time; however, that 
record was prepared more than one year prior to the claim 
currently on appeal, and cannot serve as a basis to award an 
earlier effective date.  See 38 C.F.R. § 3.400(o).  The Board 
observes that the RO secured pertinent treatment records from 
the Columbia VA Medical Center (VAMC) for the period from 
April 2003 to March 2004.  Nevertheless, because other 
records were supplied by the veteran (i.e., not obtained 
directly from the VA Medical Center) and because there appear 
to be gaps in the records, the Board determines that the RO 
should RO obtain complete copies of the veteran's treatment 
records for the period from May 2000 to April 2003 to 
ascertain whether any treatment record earlier than April 
200, which was generated within the one year-period prior to 
the July 23, 2003 claim, supports a finding of increase in 
disability.  See 38 C.F.R. § 3.400(o).

The Board also notes that, during his July 2005 Board 
hearing, the veteran indicated that he regularly receives 
treatment for his PTSD at the Columbia VAMC every other 
month, most recently one month prior to the hearing.  The 
Board observes that the most recent treatment records are 
from March 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes 
that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
such records would be futile.  See 38 C.F.R. § 3.159(c)(1).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims for which  an appeal has been 
perfected.

Lastly, the Board notes that, in a January 2005 decision, the 
RO denied the veteran's claim for an effective date earlier 
than July 1, 2004 for the addition of his spouse as a 
dependent to his disability award.  The veteran later filed a 
February 2005 statement that clearly expressed disagreement 
with that determination; however, the RO has not yet issued a 
statement of the case as to that claim.  Accordingly, the 
Board is required to remand this matter to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a statement of the 
case, along with a VA Form 9, and afford 
them the opportunity to submit a 
substantive appeal on the issue of 
entitlement to an effective date earlier 
than July 1, 2004 for the addition of his 
spouse as a dependent.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for addition of the 
veteran's spouse as a dependent, within 
60 days of the issuance of the statement 
of the case).

2.  The RO should obtain from the 
Columbia VAMC all records associated with 
the veteran's evaluation and/or treatment 
for PTSD at that facility, for the 
periods from May 2000 to April 2003, and 
from March 2004 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician at an appropriate VA medical 
facility, for evaluation of his scar as a 
residual of a shell fragment wound of the 
left shoulder.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

Regarding the latter, the examiner should 
render specific findings as to size of 
the scar, and whether the scar is 
superficial or deep, unstable, or tender 
and painful (as asserted).  The examiner 
should also indicate whether the scar 
results in any limitation of motion of 
the shoulder.  The examination report 
should reflect specific consideration of 
the July 2004 private physician's report 
concerning the scar.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination(s) sent to the veteran by 
the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims for higher 
ratings for a residual scar of the left 
shoulder and for PTSD, as well as the 
claim for an earlier effective date for 
the award of a 50 percent rating for PTSD 
on appeal.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b) in adjudicating the claim for 
a higher rating for the left shoulder 
scar, as appropriate.  Otherwise, the RO 
should adjudicate each claim in light of 
all pertinent evidence and legal 
authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMANDmust be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

